People v Milan (2016 NY Slip Op 08598)





People v Milan


2016 NY Slip Op 08598


Decided on December 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2016

Friedman, J.P., Moskowitz, Webber, Kahn, Gesmer, JJ.


2528 4654/11

[*1]The People of the State of New York, Respondent,
vJose Milan, Defendant-Appellant.


Patrick J. Brackley, New York, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered February 19, 2014, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first and third degrees, and sentencing him to an aggregate term of eight years, unanimously affirmed.
The court properly denied defendant's suppression motion. The record supports the court's finding that defendant had no reasonable expectation of privacy in duffel bags after he left them on the ground in a public place and walked away in an obvious effort to distance himself from the bags (see People v Ramirez-Portoreal , 88 NY2d 99 [1996]; People v Sosa , 246 AD2d 387 [1st Dept 1998], lv denied  91 NY2d 945 [1998]), notwithstanding that he later admitted that the bags were his. The record also supports the court's alternative finding that, based on a chain of suspicious circumstances, including defendant's walking away from the bags, and his false and evasive answers (see e.g. People v Wigfall , 295 AD2d 222 [1st Dept 2002], lv denied  99 NY2d 50 [2002]), the police were in reasonable fear for their safety and were justified in inspecting the bags as a safety measure (see People v Moore , 32 NY2d 67, 71 [1973], cert denied 414 U.S. 1011 [1973]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 22, 2016
DEPUTY CLERK